15-1375
    Lan v. Lynch
                                                                                        BIA
                                                                               Balasquide, IJ
                                                                               A200 930 278
                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

          At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    4th day of May, two thousand sixteen.

    PRESENT:
             ROBERT A. KATZMANN,
                  Chief Judge,
             JON O. NEWMAN,
             PETER W. HALL,
                  Circuit Judges.
    _____________________________________

    PINGRONG LAN,
             Petitioner,

                   v.                                                15-1375
                                                                     NAC
    LORETTA E. LYNCH, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                     Joshua Bardavid, New York, New York.

    FOR RESPONDENT:                      Benjamin C. Mizer, Principal Deputy
                                         Assistant Attorney General; Melissa
                                         Neiman-Kelting, Senior Litigation
                                         Counsel; Anthony J. Messuri, Trial
                           Attorney, Office of Immigration
                           Litigation, United States
                           Department of Justice, Washington,
                           D.C.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

    Petitioner Pingrong Lan, a native and citizen of the

People’s Republic of China, seeks review of a April 9, 2015,

decision of the BIA affirming an October 1, 2012, decision of

an Immigration Judge (“IJ”) denying Lan’s application for

asylum, withholding of removal, and relief under the Convention

Against Torture (“CAT”).   In re Pingrong Lan, No. A200 930 278

(B.I.A. Apr. 9, 2015), aff’g No. A200 930 278 (Immig. Ct. N.Y.

City Oct. 1, 2012).   We assume the parties’ familiarity with

the underlying facts and procedural history in this case.

    We have reviewed the IJ’s decision as modified by the BIA,

and consider only the arguments raised before us.   See Xue Hong

Yang v. U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d Cir. 2005);

Norton v. Sam’s Club, 145 F.3d 114, 117 (2d Cir. 1998).

Accordingly, we address only the agency’s denial of withholding


                               2
of removal.       The applicable standards of review are well

established.      See Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d

Cir. 2009).

      The IJ did not make an explicit credibility finding, but

concluded that Lan did not sufficiently corroborate his claim.

“While consistent, detailed, and credible testimony may be

sufficient to carry the alien’s burden, evidence corroborating

his story, or an explanation for its absence, may be required

where it would reasonably be expected.”        Diallo v. INS, 232 F.3d
279, 285 (2d Cir. 2000); see also 8 U.S.C. § 1158(b)(1)(B)(ii).

Before denying a claim because of an applicant’s failure to

provide corroborating evidence, the agency must explain what

evidence the applicant should have submitted and establish that

the    evidence     is   reasonably       available.       8   U.S.C.

§ 1158(b)(1)(B)(ii); Chuilu Liu v. Holder, 575 F.3d 193, 197-98

(2d Cir. 2009).     “No court shall reverse a determination made

by a trier of fact with respect to the availability of

corroborating evidence . . . unless the court finds . . . that

a reasonable trier of fact is compelled to conclude that such

corroborating      evidence    is       unavailable.”      8   U.S.C.

§ 1252(b)(4).

                                    3
    Lan does not contest the IJ’s conclusion that his testimony

was insufficiently persuasive or that testimony from his

brother and a fellow church member was reasonably available;

he has therefore waived any objection to these findings.

Norton, 145 F.3d at 117.       Instead, Lan argues that the IJ

ignored a fine receipt and a letter from Lan’s church in the

United States that corroborated his detention and his current

practice of Christianity.     However, we do not require that the

agency “expressly parse or refute on the record each individual

argument or piece of evidence offered by the petitioner.”     Jian

Hui Shao v. Mukasey, 546 F.3d 138, 169 (2d Cir. 2008) (internal

quotation marks omitted).      Moreover, we “presume that [the

agency] has taken into account all of the evidence before [it],

unless the record compellingly suggests otherwise.”         Xiao Ji

Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 336 n.17 (2d Cir.

2006).   With these principles in mind, Lan is, in effect,

arguing that the agency should have given greater weight to the

fine receipt and church letter.       However, the weight to be

afforded the evidence lies largely in the agency’s discretion.

Id. at 342.    Moreover, the agency was entitled to require

additional    corroborating    evidence   in   light   of    Lan’s

                                 4
unpersuasive testimony.    8 U.S.C. § 1158(b)(1)(B)(ii).   And,

it was Lan’s burden to produce reasonably available evidence

sufficient to establish eligibility for withholding of removal.

8 C.F.R. § 1208.16(b).

    For the foregoing reasons, the petition for review is

DENIED.    As we have completed our review, any stay of removal

that the Court previously granted in this petition is VACATED,

and any pending motion for a stay of removal in this petition

is DISMISSED as moot.    Any pending request for oral argument

in this petition is DENIED in accordance with Federal Rule of

Appellate Procedure 34(a)(2), and Second Circuit Local Rule

34.1(b).

                              FOR THE COURT:
                              Catherine O=Hagan Wolfe,




                               5